                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,                                       ORDER

                           Plaintiff,
                                                                17-cr-8-wmc
             v.

GREGORY BETHEA,

                           Defendant.


         The court GRANTS defendant’s motion to request an expedited sentencing (dkt. #80)

  to be held on July 17, 2019, at 11:00 a.m., PROVIDED THAT no later than this Friday, July

  12, the parties’ counsel, as well as defendant Gregory Bethea, individually, sign a joint

  stipulation agreeing to waive any challenge to expediting sentencing and to the court’s reliance

  on the revised presentence report (dkt. #18) (other than as previously objected), in addition

  to: (1) any information the probation office may provide in writing on or before Monday, July

  15, 2019, with respect to his adjustment to supervision following his original sentencing

  hearing in December 2017; and (2) any further objections or written submissions the parties

  may wish to file on or before Tuesday, July 16, 2019.

         In the interim, the U.S. Marshal is further DIRECTED to work with the Dane County

  Jail to ensure Bethea is seen by a medical physician qualified to assess his diabetic needs and,

  in conjunction with that physician, to implement a treatment plan to manage Bethea’s diabetes

  adequately to the extent reasonably possible.      Defendant Bethea is also admonished to

  cooperate fully and truthfully with those attempting to provide medical care.

         Entered this 8th day of July, 2019.

                                               BY THE COURT:
                                               /s/
                                               WILLIAM M. CONLEY
                                               District Judge
